Citation Nr: 1740767	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  16-01 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for liver disease.


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Esq.


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel





INTRODUCTION

The Veteran had active military service from January 1975 to January 1978.  The appellant is the Veteran's widow.  She was substituted in during the pendency of the appeal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied service connection for liver disease/cancer.

The denial was confirmed and continued in a January 2014 rating decision.  In February 2017, the case was remanded by the Board to schedule a videoconference which had been requested by the Veteran's representative.  In late January 2016, the Veteran's representative submitted a request to cancel the hearing request.  Unfortunately, this request for cancellation of the hearing had not been introduced into the Veteran's e-file prior to dispatch of the February 2017 Board decision.  Since the remand, the Veteran's attorney reiterated the request to cancel the hearing.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, his diagnosed hepatitis C with ascites was related to his active military service.




CONCLUSION OF LAW

The criteria to establish service connection for hepatitis C with ascites have been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDING AND CONCLUSION

On March 22, 2013, the Veteran filed a claim for benefits for his liver condition. A rating decision denied his claim for disability benefits for lacking evidence supporting a nexus between the Veteran's military service and his current condition.  The Veteran filed a Notice of Disagreement in response to the rating decision on November 3, 2014. The veteran produced a nexus opinion from his long-treating doctor, Dr. K.M. and submitted it into evidence in April 2015.

The Statement of the Case (SOC) dated January 6, 2016, continued the previous denial of service connection on the grounds that the nexus opinion provided by Dr. K.M. failed to address both of the potential risk factors that are documented in the Veteran's service personnel records.  Moreover, Dr. K.M.'s opinion was provided no weight because the doctor had mistakenly suggested that the Veteran's discharge date was 1981, instead of 1978.  Also, the SOC mentions that the Veteran failed to appear at two specific VA examinations that were scheduled to assess whether or not there was a nexus between his condition and the documented in-service risk factors that VA has conceded.

The Veteran contends that he did not receive notice of these two examinations that are cited in the Statement of the Case, so there is good cause for his lack of attendance.  In his efforts to obtain a credible medical opinion that meets the requirements posed by the VA and the regulations, the Veteran obtained an additional opinion from his treating physician, Dr. K.M.  This updated opinion is dated December 14, 2016 and it addresses the known exposures that the VA has conceded, as discussed in the SOC.  In this updated opinion, Dr. K.M. specifically reviewed the Veteran's service records and opines that it is as likely as not that the Veteran's chronic hepatitis c with ascites is a result of the use of a jet gun on the Veteran for vaccination purposes, which was not sterilized between inoculations of various patients and/or his exposure to contaminated blood products while serving as medic in the U.S. Army.  These causes are the two that the VA conceded and are found in the Veteran's personnel records.

The Veteran's representative contends that this medical opinion is sufficient evidence to warrant service connection for his liver condition.  The Board agrees.

Dr. K.M.'s medical opinion is clear and he provides a sufficient rationale.  He has treated the patient since 2009 for his liver condition and can provide an unrivaled opinion regarding the history of the client's condition.  Dr. K.M. served in the U.S. Navy, where he was Chief Resident at Naval Hospital Pensacola and provided care to active duty, reserve, and retired members at other duty stations before coming to private practice.  With that background, he has a unique understanding of the types of dangerous elements that a military medic would face in the field.

The law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. 38 U.S.C.A. § 5107 (West 2014).  

Here, the Board finds that the aforementioned evidence is sufficient to place the relevant evidence, at a minimum, in a state of equipoise as to whether the Veteran's hepatitis C with ascites is related to his military service.  Accordingly, with the benefit of the doubt resolved in the Veteran's favor, service connection for hepatitis C with ascites is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute]."). 


ORDER

Service connection for hepatitis C with ascites is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


